Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation sheet:
	The amendment to the claims:
Claim 1 was amended in a way that broaden the scope of the claim, by adding the limitation, “a channel measurement of the second transmission node” after the limitation ”selecting, by a first transmission node, a radio access technology (RAT) according to one of:”
 Similarly, the addition of the limitation “different channel measurement results of the second transmission node” as a criteria for the selection of a RAT is also broadened the scope of the claim. 
Independent claims 13 and 27 were subjected to similar amendment.
The amendment has broadened the scope of the claim, and a further search and reconsideration are required beyond the time provided in the guidelines of the AFCP 2.0 pilot program.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        2/19/2021